In the

     United States Court of Appeals
                    For the Seventh Circuit
No. 17-2334

UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellant,

                                     v.


MARIO A. RODRIGUEZ-ESCALERA,
                                                     Defendant-Appellee.


           Appeal from the United States District Court for the
                      Southern District of Illinois.
            No. 16-CR-30114-SMY — Staci M. Yandle, Judge.



     ARGUED JANUARY 10, 2018 — DECIDED MARCH 7, 2018


   Before WOOD, Chief Judge, HAMILTON, Circuit Judge, and
BUCKLO, District Judge*. Defendant-appellee Mario Rodriguez-
Escalera (“Rodriguez”) and his fiancée Blanca Moran were
arrested and charged with possession with intent to distribute
methamphetamine in violation of 21 U.S.C. § 841, after police
discovered a large amount of methamphetamine and case in
__________________
*Of the Northern District of Illinois, sitting by designation.
2                                                   No. 17-2334

Moran’s vehicle during a traffic stop. Before the district court,
Rodriguez and Moran each moved on Fourth Amendment
grounds to suppress the evidence obtained in the vehicle
search. Concluding that the evidence was derived from an
unlawfully extended traffic stop, the court granted both
motions. On appeal, the government challenges the grant of
Rodriguez’s motion to suppress. We affirm.
                               I.
    On October 4, 2016, Illinois State Trooper Kenneth
Patterson observed a car abruptly switch lanes in front of a
truck without using a turn signal on Interstate 70 in southern
Illinois. Patterson decided to pull the car over for the traffic
infraction. See 625 ILCS §§ 5/11-703(a), 5/11-804. Equipped with
a dashboard video camera, Patterson’s vehicle recorded the
ensuing traffic stop.
    Once the car stopped, Patterson approached the passenger
side of the vehicle to find Rodriguez in the front passenger seat
and Moran in the driver’s seat. Patterson greeted them and
asked Moran to provide her license, registration, and proof of
insurance. Moran promptly complied. Her license indicated
that she was from Paramount, California, a city in Los Angeles
County. After gathering Moran’s documentation, Patterson
told Moran why he stopped her and explained that he in-
tended to issue her a written warning for her traffic violation.
He asked her to accompany him in his squad car while he ran
her information and issued the warning. Moran agreed.
    Patterson led Moran to the front passenger seat of his squad
car then returned to Moran’s vehicle to ask Rodriguez for his
identification. As Rodriguez retrieved his documentation,
Patterson inquired where he and Moran were headed. Rodri-
No. 17-2334                                                   3

guez answered Pennsylvania. Then he handed Patterson his
Mexican identification card and his Mexican driver’s license.
Patterson kept the identification card and handed back the
driver’s license before returning to his squad car.
   Back in his vehicle, Patterson reviewed Moran’s and
Rodriguez’s documents and began to question Moran about
her travel plans. Moran told Patterson that she and Rodriguez,
her fiancé, had come from Los Angeles and were heading to
New York City to visit the city for the first time while she was
on vacation from her job as a tax preparer and insurance
broker. Patterson asked where she and Rodriguez were
planning to go in New York. Moran replied that she wanted to
see Manhattan, Brooklyn, and the Statue of Liberty. When
Patterson asked how long the trip would last, Moran told him
that she had two weeks off from work. She and Rodriguez did
not have lodging booked in New York yet, she told Patterson,
but they would look for a hotel when they arrived in the city.
    About eight minutes into the traffic stop, Patterson discov-
ered that Moran’s California driver’s license was suspended.
He informed Moran, who was apparently surprised by the
news, and asked whether Rodriguez had a license so that he
could drive instead. Moran said that he had a Mexican license,
so Patterson returned to Moran’s vehicle to collect it from him.
Moran remained in the squad car. While Rodriguez retrieved
his license, Patterson probed for more information about the
couple’s apparently conflicting travel plans. He asked Rodri-
guez what city in Pennsylvania he and Moran were going to
visit. Rodriguez, who evidently had limited English skills,
indicated that he did not know. Patterson then asked how long
they were going to be gone; Rodriguez said one or two days.
4                                                   No. 17-2334

Finally, Patterson asked if they were visiting friends or family
there. Rodriguez said no.
    After this brief exchange with Rodriguez, Patterson
returned to his squad car. About eleven minutes had passed
since he initiated the traffic stop, and Patterson now had all of
the information he needed from Moran and Rodriguez to issue
the traffic citations and send them on their way. But Patterson
had grown suspicious of the couple’s travel plans and decided
to have a narcotics-detection dog sniff Moran’s vehicle.
Patterson could see from his in-vehicle computer, however,
that his department’s K-9 unit was occupied with another
traffic stop.
    Patterson took nearly twenty-two minutes to issue Moran
three routine traffic citations—one ticket for driving with a
suspended license, one written warning for failing to signal
when changing lanes, and one written warning for improper
overtaking. Before he started writing the citations, Patterson
asked Moran for more details about the couple’s travel
itinerary. He inquired whether she and Rodriguez planned to
stop anywhere else on their way to New York. Moran said that
they did not. Troubled by the apparent conflict, Patterson then
asked if Rodriguez knew that they were going to New York.
Moran smiled and explained that she told Rodriguez that they
were going to Pennsylvania. When Patterson asked why,
Moran said she wanted the visit to New York City to be a
surprise. Upon further questioning, she explained that Rodri-
guez knew that they would be gone for two weeks. She also
told Patterson that Rodriguez was not currently employed but
that he would be looking for work in construction once they
returned to Los Angeles.
No. 17-2334                                                   5

    Over the next several minutes, Patterson worked at his in-
vehicle computer, occasionally chatting more with Moran, as
he listened to his police radio waiting for the K-9 unit to
become available. Patterson eventually heard on the radio that
the traffic stop holding up the K-9 unit had ended in an arrest.
Patterson messaged State Trooper John Baudino, the K-9 unit
officer, to see if he was available. Not until Baudino confirmed
that he was available and on his way did Patterson begin
writing Moran’s ticket for driving with a suspended license.
    Baudino raced to Patterson’s location, arriving about ten or
eleven minutes after Patterson’s request and nearly thirty-three
minutes into the traffic stop. As soon as he saw that Baudino’s
vehicle was behind him, Patterson handed Moran her traffic
ticket and written warnings, along with her license, registra-
tion, and proof of insurance. He then instructed Moran to stay
in the squad car while the K-9 unit sniffed her vehicle.
Patterson walked to Moran’s car and told Rodriguez to roll up
his window.
   Baudino walked his narcotics-detection dog around
Moran’s car twice. The dog did not alert him to the presence of
any contraband. Despite the negative dog sniff, Patterson
remained unconvinced. He returned to his squad car, where
Moran was still detained, and resumed questioning her. He
asked her whether there was anything illegal in her vehicle.
She said there was not. He explained that he just wanted to
make sure that she and Rodriguez were actually going to New
York. He inquired about Moran’s luggage and whether anyone
had given her any luggage to take along to New York. She said
she only had her luggage. Patterson’s questioning concluded
with the following exchange:
6                                                  No. 17-2334

      Patterson: Okay. You’re free to go and every-
      thing but I’m just concerned that there might be
      something illegal inside the car. Usually, most
      people don’t say, “Hey, let’s go on a trip.” And
      then, they … it’s a surprise, they go to New
      York. It’s kind of out of the ordinary I should
      say. I know that probably doesn’t make any
      sense to you.
      Moran: No.
      Patterson: Does that not make any sense to you?
      A strange trip?
      Moran: No. I take my vacations.
      Patterson: Yeah, but telling someone you are
      actually going to Pennsylvania and then actually
      you are going to New York, that’s kind of out of
      the ordinary as far as a trip goes, itinerary wise.
      Can I search that vehicle and its contents …
      Moran: Sure.
      Patterson: … to make sure there is nothing
      illegal, is that all right?
      Moran: (nods yes)
      Patterson: I’ll just have you stay in the vehicle
      and I’ll have [Rodriguez] step out.
   Patterson and Baudino then conducted a search of Moran’s
vehicle. In her trunk, they uncovered approximately 7.5
pounds of methamphetamine hidden in two pieces of luggage.
In Moran’s purse, they discovered nearly $28,000 in cash.
Rodriguez claimed ownership of the drugs, Moran claimed
No. 17-2334                                                     7

ownership of the money. The officers placed them both under
arrest.
   Moran and Rodriguez were each charged with one count of
possession of methamphetamine with intent to distribute. See
21 U.S.C. § 841(a)(1). Both filed pretrial motions to suppress the
drug evidence seized from Moran’s vehicle, claiming that
Patterson unlawfully detained them beyond the time necessary
to complete the traffic stop and that Moran had not freely
given her consent to the search.
    The district court held a two-day evidentiary hearing on
Moran’s motion to suppress, and, by agreement of the parties,
adopted its evidentiary findings in Rodriguez’s case in lieu of
an additional evidentiary hearing. At Moran’s suppression
hearing, Patterson testified about several factors that triggered
his suspicion during the traffic stop. He told the district court
that when he first approached Moran’s front passenger
window after making the stop, he smelled a “very pungent” of
an unlawful seizure. The government appeals from this
decision, arguing that neither the traffic stop nor the vehicle
search violated Rodriguez’s Fourth Amendment rights.
                                 II.
    We employ “a mixed standard of review on motions to
suppress, reviewing the district court’s factual determinations
for clear error and de novo its ultimate determination about
whether the police had sufficient grounds to stop or search the
individual.” United States v. Wilbourn, 799 F.3d 900, 908 (7th
Cir. 2015) (citing Ornelas v. United States, 517 U.S. 690, 699
(1996)).
   The Fourth Amendment guarantees the right to be free
from “unreasonable searches and seizures” by the government.
8                                                     No. 17-2334

This protection “extend[s] to brief investigatory stops of
persons or vehicles that fall short of traditional arrest.” United
States v. Arvizu, 534 U.S. 266, 273 (2002). Thus, whenever a
police officer decides to stop a vehicle, the stop must meet the
reasonableness requirements of the Fourth Amendment.
Delaware v. Prouse, 440 U.S. 648, 663 (1979). If a search or
seizure violates the Fourth Amendment, courts will exclude
evidence gained from that violation in judicial proceedings
against the person injured. Wilbourn, 799 F.3d at 910; see also
Terry v. Ohio, 392 U.S. 1, 29 (1968) (“[E]vidence may not be
introduced if it was discovered by means of a seizure and
search which were not reasonably related in scope to the
justification for their initiation.”).
    The Fourth Amendment’s protections are “personal rights”
that “may not be vicariously asserted.” Rakas v. Illinois, 439 U.S.
128, 133–34 (1978). To challenge evidence obtained in an
unlawful search, a person must show that he had a “legitimate
expectation of privacy” in the area searched. Id. at 143, 149.
Typically, a passenger qua passenger lacks a legitimate expecta-
tion of privacy in a searched vehicle, unless he can show that
he has some possessory interest in it. See id. at 148–49;
Wilbourn, 799 F.3d at 908.
    A passenger without standing to challenge a vehicle search
may nevertheless challenge the legality of a traffic stop. In
Brendlin v. California, 551 U.S. 249 (2007), the Supreme Court
held that because a traffic stop seizes all vehicle occupants, a
vehicle passenger has standing to suppress evidence derived
from an unlawful traffic stop. Id. at 255–59; Wilbourn, 799 F.3d
at 908 (a passenger has standing to challenge evidence derived
from an illegal stop but not evidence derived from an illegal
search after a lawful stop). That includes evidence obtained in
No. 17-2334                                                         9

a search resulting from an unlawful stop. See United States v.
Sanford, 806 F.3d 954, 959 (7th Cir. 2015). Here, the district court
concluded that Rodriguez did not have standing to challenge
the search itself because he lacked any property or possessory
interests in the vehicle. Rodriguez’s standing to challenge the
drug evidence uncovered in Moran’s vehicle thus depends on
whether the traffic stop was unlawful.
    To pull a car over for a brief investigatory stop, a police
officer must have “at least [an] articulable and reasonable
suspicion” that the particular person stopped is breaking the
law. Prouse, 440 U.S. at 663. Here, there is no dispute that, after
observing Moran abruptly change lanes without signaling,
Patterson had a lawful basis for initiating the stop. See 625 ILCS
§§ 5/11–703(a), 5/11–804; United States v. Muriel, 418 F.3d 720,
724 (7th Cir. 2005) (officer-observed traffic violation triggers
probable cause to stop). But a seizure that is “lawful at its
inception” can nonetheless violate the Fourth Amendment if it
is “prolonged beyond the time reasonably required to com-
plete” the initial mission of the stop. Illinois v. Caballes, 543 U.S.
405, 407 (2005) (citing United States v. Jacobsen, 466 U.S. 109, 124
(1984)). That is what the district court concluded happened
here.
    The Supreme Court considered the reasonable duration of
traffic stops in Rodriguez v. United States, 135 S. Ct. 1609 (2015).
In that case, a police officer lawfully pulled a vehicle over for
a traffic violation, issued a written warning for that violation,
then continued to detain the vehicle and its driver while he
conducted a dog sniff. Id. at 1613. The Court held that the
officer’s prolonged detention of the vehicle, even if it was
slight, was unlawful, unless it was supported by a reasonable
suspicion of criminal activity independently sufficient to justify
10                                                    No. 17-2334

a seizure, an issue the Court left to the lower courts to evaluate
on remand. Id. at 1615–17. The authority to detain a vehicle and
its occupants for a police-observed traffic violation, the Court
reasoned, ends when the “tasks tied to the traffic infraction
are—or reasonably should have been—completed.” Id. at 1614.
Absent reasonable suspicion, then, law enforcement may not
extend a traffic stop with measures like a dog sniff unrelated to
the mission of the stop.
    The government does not dispute that Patterson extended
the traffic stop beyond the time necessary to issue the traffic
citations but argues that Patterson had reasonable suspicion to
extend the stop. To meet the reasonable-suspicion requirement,
an officer must have “a particularized and objective basis” for
suspecting the persons detained of breaking the law. Heien v.
North Carolina, 135 S. Ct. 530, 536 (2014). Although reasonable
suspicion “embodies something less than probable cause,” it
requires more than a hunch or inchoate suspicion. Wilbourn,
799 F.3d at 909. Thus, to justify a “particular intrusion [a] police
officer must be able to point to specific and articulable facts
which, taken together with rational inferences from those facts,
reasonably warrant th[e] intrusion.” Terry, 392 U.S. at 21.
    When evaluating reasonable suspicion, courts must
consider “the totality of the circumstances—the whole picture.”
United States v. Cortez, 449 U.S. 411, 417 (1981). A “divide-and-
conquer analysis” that examines each factor supporting
reasonable suspicion in isolation is not permitted. District of
Columbia v. Wesby, 138 S. Ct. 577, 588 (2018). Importantly,
however, the totality-of-the-circumstances test does not bar
courts from discussing factors separately. See, e.g., Wesby, 138
S. Ct. at 586–88 (discussing each factor supporting probable
cause separately before considering the combined effect of
No. 17-2334                                                   11

those factors). It simply requires that courts consider the
reasonable inferences that a law enforcement officer could
draw from the objective facts in combination.
    The government contends that the district court misapplied
the totality-of-the-circumstances test. It argues that the court
overlooked some of the factors supporting Patterson’s suspi-
cion and improperly evaluated and rejected each of the other
factors in isolation. In the government’s view, the factors it
identified in the district court—(1) that Moran and Rodriguez
appeared nervous; (2) that the couple was traveling from a
“major narcotics distribution center,” i.e., Moran’s home of
greater Los Angeles; (3) that the two presented conflicting
travel plans; and (4) the presence of multiple air fresheners in
the car—viewed together through the lens of Patterson’s
personal training and experience, justified Patterson’s decision
to prolong the detention to conduct a dog sniff. We agree with
the district court, however, that taken together, these factors
did not establish reasonable suspicion.
    First, while courts must consider the factors supporting an
officer’s suspicion cumulatively, they need not accept all of an
officer’s proffered justifications at face value. Reasonable
suspicion must be supported by objective and articulable facts,
and the district court as fact-finder is entitled to weigh the
evidence presented at a suppression hearing. “[B]ecause the
resolution of a motion to suppress is necessarily fact-specific,
we give special deference to the district court that heard the
testimony and observed the witnesses at the suppression
hearing.” United States v. Johnson, 383 F.3d 538, 542 (7th Cir.
2004) (quoting United States v. Sholola, 124 F.3d 803, 811 (7th
Cir. 1997)) (internal quotation marks omitted); see also Ornelas,
517 U.S. at 699 (“[A] reviewing court should take care both to
12                                                    No. 17-2334

review findings of historical fact only for clear error and to give
due weight to inferences drawn from those facts by resident
judges and local law enforcement officers.”).
     In this case, the district court reviewed the evidence and
found that Moran and Rodriguez did not act suspiciously
nervous. We see no clear error in the court’s conclusion. The
video of the traffic stop—the most reliable evidence of the
detainees’ demeanor—shows a relatively calm Moran answer-
ing all of Patterson’s questions while detained in Patterson’s
vehicle for nearly thirty minutes. And the audio footage of
Rodriguez’s pre-search interactions with Patterson reveals that
Rodriguez answered all questions directly posed to him and
complied with all of Patterson’s requests, even if he initially
did not make eye contact. Cf. United States v. Brown, 188 F.3d
860, 863 (7th Cir. 1999) (weighing a driver’s “very nervous”
appearance and his failure to make eye contact during a traffic
stop for speeding, along with the smell of marijuana and FBI
surveillance of the car’s involvement in drug sales, as factors
supporting reasonable suspicion). While nervousness is
certainly a factor that can support reasonable suspicion, see
Illinois v. Wardlow, 528 U.S. 119, 124 (2000), the court was not
required to credit Patterson’s testimony that the couple
appeared nervous when the court’s own review of the traffic
stop footage led it to the opposite conclusion.
    The district court also gave little weight to several other
factors on which Patterson relied. For instance, Patterson told
the court that he found it “very significant” that Moran and
Rodriguez initially gave different answers when Patterson
asked them where they were going. But as the district court
noted, the information Moran subsequently provided—that the
trip to New York was a surprise, and that she had told Rodri-
No. 17-2334                                                                 13

guez they were going to Pennsylvania—corroborated Rodri-
guez’s answer, objectively diminishing the possible conflict.
While an officer does not need to rule out innocent explana-
tions for conduct that appears suspicious at first blush, see
Arvizu, 534 U.S. at 277, a court may consider how facts later
obtained mitigate or dispel suspicion. See Terry, 392 U.S. at 28
(considering whether any of the defendant’s conduct “gave
[the arresting officer] sufficient reason to negate [his] hypothe-
sis” that criminal activity was afoot). Moreover, a couple taking
a spontaneous road trip to New York City is hardly implausi-
ble or surprising. The fact that one of the travelers was un-
aware of the ultimate destination may be unusual, but given
Moran’s explanation, we do not think the district erred by
giving little weight to this detail.
    The presence of clip-in air fresheners in the vehicle does not
change our analysis.1 The district court recognized that because
air fresheners are sometimes used to mask the scent of narcot-
ics, an excessive air freshener presence in a vehicle can, in
combination with other indicators of drug trafficking or
concealment, justify extending a stop. See, e.g., United States v.
Fuse, 391 F.3d 924, 929 (8th Cir. 2004) (presence of air freshener,



1
   The parties agree here that the district court made an error in its written
order when it stated that Patterson only testified to observing two air
fresheners in the front cab of the vehicle and not an air freshener in the
back. Patterson testified to noticing all three during the stop. Nonetheless,
in its earlier oral findings, the court considered both the front seat and back
seat air fresheners, and determined that the number of air fresheners—the
district court said four, but we only see evidence of three—was not
“excessive or unusual … to trigger suspicion, even along with the odor.”
The discrepancy about how many air fresheners Patterson observed in the
car is slight enough that it does not change the analysis.
14                                                  No. 17-2334

a prior arrest record, the absence of the car’s owner, and the
driver’s unusual explanations for visiting Kansas City, among
other reasons, justified an extended stop). A non-excessive
presence of air fresheners, however, may show nothing more
than a car owner’s preference for the smell of air fresheners or
desire to cover up other, lawful odors. See United Stat es v.
Guerrero, 374 F.3d 584, 590 (8th Cir. 2004). So while we agree
with the government that the presence of air fresheners should
be considered as part of the whole picture, we conclude that
the district court did just that and determined that the three or
four small sticks clipped into the car’s air vents were not
“excessive” to the point of suggesting unlawful activity. That
finding is not clearly erroneous.
   The government next asserts that the district court over-
looked the significance of the fact that Moran and Rodriguez
were coming from Los Angeles. But the district court’s written
order acknowledged that Patterson considered Los Angeles’s
reputation as a “known drug distribution point,” and the court
explicitly considered the factor in its oral findings at Moran’s
suppression hearing. We do not think the court erred in
discounting the probative value of the fact that the couple
began their trip in greater Los Angeles, Moran’s home and the
country’s second most populous city. See Reid v. Georgia, 448
U.S. 438, 441 (1980) (concluding that circumstances that
“describe[d] a very large category of presumably innocent
travelers” did not support reasonable suspicion).
    The government also contends that the district court did
not properly consider Patterson’s experience as a police officer
in its analysis. The totality-of-the-circumstances test “allows
officers to draw on their own experience and specialized
training to make inferences from and deductions about the
No. 17-2334                                                   15

cumulative information available to them that might well
elude an untrained person.” Arvizu, 534 U.S. at 273–74 (internal
quotation marks omitted). In other words, a court may give
more weight to a police officer’s assessment of certain circum-
stances due to his particular experience with such matters. See,
e.g., United States v. Riley, 493 F.3d 803, 809 (7th Cir. 2007)
(crediting an officer’s specific observations of a suspected bank
robbery which were drawn from his experience investigating
bank robberies). The government argues that the district court
failed to consider how Patterson’s experience with highway
drug interdiction informed his view of the factors supporting
his suspicion. But, again, the district court did recognize that
Patterson’s suspicions were “based on his training and experi-
ence.” Moreover, because it considered how the other factors
Patterson observed—conflicting travel plans, air fresheners,
and perceived nervousness—can, with other facts, support
reasonable suspicion, the district court did account for the
importance that such details can hold for law enforcement.
That the court ultimately determined that the objective facts
fell short of reasonable suspicion in this case does not mean
that it overlooked how Patterson’s experience and training
may have caused him to evaluate air fresheners or undevel-
oped travel plans differently than others.
    In summary, at the time Patterson requested the dog sniff,
he knew that the couple was coming from the Los Angeles
area, where at least Moran resided; that Moran had a few air
fresheners in her car; that the couple did not have concrete
travel arrangements, but that Moran was using her two-week
vacation to surprise Rodriguez with a trip to New York; and
that Rodriguez did not initially look up at Patterson when the
officer approached the vehicle. At least two of these charac-
16                                                   No. 17-2334

teristics—the presence of a few air fresheners and originating
from Los Angeles—could describe “a very large category of
presumably innocent travelers.” Reid, 448 U.S. at 441. And the
other two factors—the initially conflicting travel plans and
Rodriguez’s initial inattentiveness to Patterson’s pres-
ence—became considerably less probative by the time
Patterson called Baudino to the scene due to Rodriguez’s
subsequent responses to Patterson’s direct questioning and
Moran’s explanations of the couple’s travel plans. See Terry,
392 U.S. at 28. No criminal history, tips, or surveillance
supported Patterson’s suspicions. Cf. Sanford, 806 F.3d at 956
(history of drug arrests and gang affiliations supported offi-
cer’s reasonable suspicion); United States v. Finke, 85 F.3d 1275,
1282 (7th Cir. 1996) (criminal history check revealed two prior
drug convictions, which “strongly confirmed [the police
officer’s] initial suspicions”); Brown, 188 F.3d at 863 (FBI
surveillance of vehicle’s involvement in drug sales supported
reasonable suspicion). Considering these factors together, as
the district court did, we agree that the objective facts that
Patterson observed fell short of giving him a reasonable basis
for believing that criminal activity was afoot. It was therefore
unreasonable to detain the couple beyond the time needed to
complete the traffic stop’s mission just because the only on-
duty K-9 unit was tied up with another stop. Rodriguez’s right
to be free from unreasonable seizures does not yield to law
enforcement’s resource allocation strains.
   One last wrinkle remains. The government argues that
Rodriguez lacks standing under Brendlin even if the prolonged
detention was unlawful because the drug evidence was
derived from Moran’s consent to search rather than Rodri-
guez’s detention. We do not share this view. Moran’s consent
No. 17-2334                                                   17

to search—which the district court deemed involuntary and
which the government does not challenge on
appeal—happened in the course of the prolonged detention.
The government asserts that the detention had ceased because
Patterson told Moran she was “free to go and everything.” But
in the same breath he continued to interrogate her. Neither
Moran nor Rodriguez, who was not a party to this post-sniff
conversation, could have reasonably believed that the police
encounter had terminated at this point. The drug evidence was
therefore derived from the unlawful seizure, and Rodriguez,
as a subject of that seizure, is entitled to have suppressed any
evidence which is the fruit of that violation.
                                III.
    This is without a doubt a close case. But the record reflects
that the district court closely considered the evidence, weighed
the credibility of the arresting officer’s testimony, and consid-
ered the weight each factor merited to conclude that the
totality of the circumstances failed to support the officer’s
reasonable suspicion to extend the stop beyond its traffic-
related mission. Because we find no clear error in the district
court’s factual findings and otherwise agree with its analysis,
the decision below is AFFIRMED.